In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

***************** ***
WILLIAM WICK,                         *    No. 14-116V
                                      *    Special Master Christian J. Moran
                  Petitioner,         *
v.                                    *    Filed: April 22, 2015
                                      *
SECRETARY OF HEALTH                   *    Attorneys’ fees and costs; award
AND HUMAN SERVICES,                   *    in the amount to which
                                      *    respondent does not object.
                  Respondent.         *
********************
Lawrence Disparti, Disparti Law Group, PA, Holiday, FL, for Petitioner;
Lara A. Englund, U.S. Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On April 16, 2015, petitioner filed a motion for attorneys’ fees and costs in
the above-captioned matter. In his motion, petitioner requested attorneys’ fees and
costs in the amount of $7,609.20, payable jointly to petitioner and his counsel. On
April 20, 2015, respondent filed her response to petitioner’s motion stating that she
does not object to the amount requested. The Court awards this amount.

       On February 7, 2014, William Wick filed a petition for compensation
alleging that the influenza vaccine, which he received on December 11, 2012,
caused him to suffer hearing loss. Petitioner received compensation based upon
the parties’ stipulation. Decision, issued Feb. 9, 2015. Because petitioner received
compensation, he is entitled to an award of attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e).

      Petitioner seeks a total of $7,609.20, in attorneys’ fees and costs for his
counsel. Additionally, in compliance with General Order No. 9, petitioner states

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
that he incurred no out-of-pocket litigation expenses while pursuing this claim.
Respondent has no objection to the amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $7,609.20, in the form of a check made payable to
        petitioner and petitioner’s attorney, Lawrence Disparti, for attorneys’
        fees and other litigation costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2